DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6, and 16 are objected to because of the following informalities:  
it is suggested Claim 1 be amended to recite “A low pressure two-component polyurethane foam composition comprising
an comprising at least one diisocyanate and at least one HFO propellant;
acomprising at least two polyols, at least one
it is suggested Claim 5 be amended to recite “a  of sucrose and glycerol with a functionality of about 4.5 andabout 360 and a polyether polyol having a hydroxyl number of about 112 and a molecular weight about 1000 and a viscosity at 25°C of about
Claim 6 should be amended to recite “a polymer backbone based on diethylene glycol and adipic acid”; and
it is suggested Claim 16 be amended to recite “A process for synthesizing a low pressure two-component polyurethane foam composition comprising reacting
an comprising at least one diisocyanate and at least one HFO propellant;
with acomprising at least two polyols, at least one

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the polyurethane foam” recited in lines 10, 12, 14, 16, 18, and 20 of Claim 1.  Claim 1 does set forth a polyurethane foam composition comprising an A-side and a B-side but not the polyurethane foam which is formed by reacting this composition.  Consequently, “the polyurethane foam” recited in the aforementioned lines of Claim 1 will be interpreted as referring to a polyurethane foam formed from said polyurethane composition.
Claim 1 sets forth the polyurethane foam having an initial “compression” of at least approximately 10 psi.  It is unclear from the claims, as well as the original disclosure, what value an initial “compression” refers to and how such a value is measured.
Claims 3, 4, and 6 contain the trademarks/trade names STEPANPOL® PS1752, STEPANPOL® 3152, STEPANPOL® PC 2011-225,  and/or STEPANPOL® PS-3422.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The scope of the claims is uncertain since the trademarks or trade names cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the 
Claims 10 – 15 sets forth weight percentages of added water and glycerin but do not specify to what the water and glycerin are added.  For the purposes of further examination, Claims 10 – 15 will be interpreted as setting forth weight percent of added water and glycerin in the B-side.
Claims 16 and 17 set forth “adding the at least one tin-containing catalyst and at least one potassium catalyst” but also do not specify to what they are added.  For the purposes of further examination, the claims will be interpreted as setting forth adding to at least one tin-containing catalyst and at least one potassium catalyst to the B-side.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 sets forth a weight ratio of the at least one tin-containing catalyst to the at least one potassium-containing catalyst is approximately equal to or greater than 0.5; however, this limitation is already set forth in independent Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/164671 to Zhang et al.
	Regarding Claims 1 and 7.  Zhang et al. teaches a low pressure two-component polyurethane foam composition stored at pressures of typically less than 300 psi (Paragraphs 0001 and 0017).  In Example 23, the foam composition comprises:
an A-side comprising polymeric methylene diphenyl diisocyanate and HFO-1234ze (Paragraphs 0053 – 0055), i.e. a diisocyanate and a HFO propellant; and
	a B-side comprising:
 polyether polyols 1, 2, and 3; 
	a flame retardant/plasticizer;
	a siloxane surfactant; 
	a tin catalyst and a potassium catalyst.  The tin and potassium catalysts are each provided in an amount of 1.00 parts by weight, corresponding to a weight ratio of 1;
	water;
and HFO-1234ze. 
 	The foam has a density of 2.2 pcf (see Table on Page 23).

In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/164671 to Zhang et al.
Regarding Claims 16, 17, and 20.  Zhang et al. teaches a process for preparing a low pressure two-component polyurethane foam composition stored at pressures of typically less than 300 psi (Paragraphs 0001 and 0017).  In Example 23, the process comprises reacting:
an A-side comprising polymeric methylene diphenyl diisocyanate and HFO-1234ze (Paragraphs 0053 – 0055), i.e. a diisocyanate and a HFO propellant; 
with a B-side comprising:
polyether polyols 1, 2, and 3; 
	a flame retardant/plasticizer;
	a siloxane surfactant; 
	a tin catalyst and a potassium catalyst.  The tin and potassium catalysts are each provided in an amount of 1.00 parts by weight in the B-side, corresponding to a weight ratio of 1;
	water;
and HFO-1234ze. 
 	The foam has a density of 2.2 pcf (see Table on Page 23).
Zhang et al. is silent with respect to the catalytic decay ratio, density after accelerated aging, R-values, closed cell contents, dimensional stability, and initial compression values of the polyurethane foam formed by the composition of Example 23.  Consequently, the Office recognizes that all of the claimed effects or physical In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above, and further in view of US 2016/0200890 to Taylor et al.
Regarding Claim 2.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 1 which, in Example 23, comprises polyether polyols.  However, in the disclosure, Zhang et al. teaches the polyol component of the B-side may comprise a combination of polyether and polyester polyols (Paragraph 0049).  Secondary reference Taylor et al. teaches the concept of replacing a portion of polyether polyols with a polyester polyols in a HFO-blown two component polyurethane foam composition (Paragraph 0021).  The polyester polyols used may specifically be a combination of polyesters of the instantly claimed formulas and correspond to the commercially available polyester polyols PS 2352 and TB-350 respectively (Paragraphs 0036 and 0064).  Zhang et al. and Taylor et al. are analogous art as they are from the same field of endeavor, namely two-component polyurethane foam compositions based on hydrofluoroolefin blowing agents.  Before the effective filing date of the instantly .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above, and further in view of US 5,554,713 to Freeland.
Regarding Claims 3 and 4.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 1 which, in Example 23, comprises polyether polyols.  However, in the disclosure, Zhang et al. teaches the polyol component of the B-side may comprise a combination of polyether and polyester polyols (Paragraph 0049).  Secondary reference Freeland teaches the concept of using polyester polyols in conjunction with polyether polyols in a two component polyurethane foam composition.  Suitable polyester polyols cited include STEPANPOL® PS-1752 and PS-3152 (Paragraph 0021).  Zhang et al. and Freeland are analogous art as they are from the same field of endeavor, namely two-component polyurethane foam compositions.  Before the effective filing date of the instantly claimed invention, it would have been .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above, and further in view of WO 2009/014965 to Loh et al.
Regarding Claim 5.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 1 which, in Example 23, comprises polyether polyols but does not specify the composition thereof.  Secondary reference Loh et al. teaches the concept of using VORANOL® 360 as a polyether polyol in the preparation of spray foam insulation (Page 8, Lines 28 – 32; and Page 10, Lines 6 - 20).  The instant specification teaches VORANOL® 360 corresponds to a polyether polyol based on a mixture of sucrose and glycerin which has a functionality of roughly 4.5 and a hydroxyl number of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above, and further in view of US 2017/0081491 to Chen et al. 
Regarding Claim 6.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 1 which, in Example 23, comprises polyether polyols.  However, in the disclosure, Zhang et al. teaches the polyol component of the B-side may comprises a combination of polyether and polyester polyols (Paragraph 0049).  Secondary reference Chen et al. teaches the concept of using STEPANPOL® PS 3422 as a polyester polyol in a two-component polyurethane foam composition (Paragraph 0083).  Zhang et al. and Chen et al. are analogous art as they are from the same field of .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above.
Regarding Claim 8.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 1 wherein the B-side in Example 23 comprises a tin catalyst and a potassium catalyst.  Zhang et al. does not expressly specify what species of tin and potassium catalysts are used.  However, all suitable potassium catalysts described in the disclosure are potassium carboxylates (Paragraph 0070). 
With respect to the tin catalyst, Zhang et al. also expressly teaches the tin-containing catalyst may be an organotin mercaptide (Paragraphs 0064 and 0066).  Before the effective filing date of the instantly claimed invention, it would have been obvious  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Zhang et al. expressly teaches organotin mercaptides are suitably used as tin catalysts in the inventive compositions (Paragraphs 0064 and 0066).
Regarding Claim 9.  Zhang et al. teaches the two-component polyurethane foam composition of Claim 8 in which the tin and potassium catalysts are each provided in an amount of 1.00 parts by weight of the B-side (see Example 23 in the table on Page 23).

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 1 above, and further in view of US 2011/0196055 to Kramer et al.
Regarding Claims 10 - 15.  Zhang et al. teaches the polyurethane foam composition of Claim 1.  In Example 23, water is provided in an amount of 0.9 weight percent of the B-side.  
Zhang et al. does not expressly teach the B-side further comprises glycerin.  However, Kramer et al. teaches the concept of further including glycerin in the B-side of a polyurethane foam composition in an amount of up to 8 weight percent relative to the polyol (Paragraph 0056).  Zhang et al. .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claims 16 and 17 above, and further in view of US 2011/0196055 to Kramer et al.
Regarding Claim 18.  Zhang et al. teaches the process of Claim 17 wherein the B-side in Example 23 comprises a tin catalyst and a potassium catalyst.  Zhang et al. does not expressly specify what species of tin and potassium catalysts are used.  However, all suitable potassium catalysts described in the disclosure are potassium carboxylates (Paragraph 0070). 
With respect to the tin catalyst, Zhang et al. also expressly teaches the tin-containing catalyst may be an organotin mercaptide (Paragraphs 0064 and 0066).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an organotin mercaptide as the tin  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Zhang et al. expressly teaches organotin mercaptides are suitably used as tin catalysts in the inventive compositions (Paragraphs 0064 and 0066).
Zhang et al. does not expressly teach the B-side further comprises glycerin.  However, Kramer et al. teaches the concept of further including glycerin in the B-side of a polyurethane foam composition in an amount of up to 8 weight percent relative to the polyol (Paragraph 0056).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include glycerin in the B-side of Zhang et al. in the amount taught Kramer et al.  The motivation would have been that Kramer et al. teaches glycerin functions as a crosslinking agent in polyurethane foams, providing the product with a more rigid structure (Paragraph 0056).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al., as applied to Claim 16 above, and further in view of US 2016/0200890 to Taylor et al.
Regarding Claim 19.  Zhang et al. teaches the process of Claim 16 which, in Example 23, comprises polyether polyols.  However, in the disclosure, Zhang et al. teaches the polyol component of the B-side may comprises a combination of polyether and polyester polyols (Paragraph 0049).  Secondary reference Taylor et al. teaches the concept of replacing a portion of polyether polyols with a polyester polyols in a HFO-blown two component polyurethane foam composition (Paragraph 0021).  The polyester polyols used may specifically be a combination of polyesters of the instantly claimed formulas and correspond to the commercially available PS 2352 and TB-350 respectively (Paragraphs 0036 and 0064).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute at least two of the polyether polyols in Example 23 of Zhang et al. with the polyester polyols taught by Taylor et al.  The motivation would have been that Taylor et al. teaches this combination of polyester polyols was observed to provide compositions with improved shelf life while using an HFO blowing agent and maintaining desirable closed cell content and R-values in the foams produced therefrom (Paragraph 0067).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768